                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

 DAVID J. BAKER,                                )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )              No. 2:18-CV-78 PLC
                                                )
 DR. RUANE STAMPS and CORIZON                   )
 HEALTH CARE,                                   )
                                                )
                Defendants.                     )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of Plaintiff David Baker’s second amended

complaint under 28 U.S.C. § 1915(e)(2). The Court granted Plaintiff leave to proceed in forma

pauperis and appointed counsel to represent Plaintiff. The Court directed Plaintiff’s counsel to

file a second amended complaint and stated that the Court would review the second amended

complaint in compliance with 28 U.S.C. § 1915. See ECF No. 14 at 6. Appointed counsel filed a

second amended complaint, along with a supplement specifying the capacity in which Plaintiff

sues each Defendant. See ECF Nos. 19 & 21. At this stage, the Court finds that the second

amended complaint sufficiently states a claim under 42 U.S.C. § 1983 against both named

Defendants for their allegedly deliberate indifference to Plaintiff’s serious medical needs in

violation of the Eighth Amendment. Therefore, the Court directs summons to issue on the second

amended complaint as to both Defendants. See 28 U.S.C. § 1915(d).

                               Legal Standard on Initial Review

       Under § 1915(e)(2), a court dismisses a complaint filed in forma pauperis if upon initial

review the complaint is found frivolous or malicious, fails to state a claim upon which relief can

be granted, or seeks monetary relief against a defendant who is immune from such relief. To state

a claim for relief, a complaint must plead more than “legal conclusions” and “[t]hreadbare recitals
of the elements of a cause of action [that are] supported by mere conclusory statements.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a “mere possibility of misconduct.” Id. at 679. “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678. Determining whether a complaint

states a plausible claim for relief is “a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Id. at 679. When reviewing a complaint

under 28 U.S.C. § 1915, the Court accepts the well-pleaded facts as true. See, e.g., White v. Clark,

750 F.2d 721, 722 (8th Cir. 1984) (per curiam) (in reviewing a dismissal under § 1915, a court

takes the facts “in the light most favorable to the plaintiff, and all well-pleaded [factual] allegations

are considered as true”).

                                 The Second Amended Complaint

          Plaintiff, an inmate at Moberly Correctional Center (“MCC”), brings this action under 42

U.S.C. § 1983 against two Defendants: Corizon Health Care (“Corizon”) (the medical services

provider for the Missouri Department of Corrections including MCC) and Dr. Ruane Stamps (who

is employed by Corizon as a licensed physician and the medical director at MCC). The supplement

to the complaint clarifies that Plaintiff sues Defendants in their individual capacities.

          Plaintiff was diagnosed with throat cancer in 2014 and received radiation treatment. The

cancer went into remission. The treating physician recommended a follow-up appointment in six

months. However, a month later, Plaintiff discovered a peanut-sized lump in his neck. Plaintiff

reported the lump to Defendant Dr. Stamps in November 2017. As a result, Dr. Stamps ordered a

fine needle aspiration (“FNA”) and ultrasound. The FNA showed no malignancy. After the FNA

and ultrasound, Dr. Stamps concluded that the lump was “necrosis and calcified debris” – not

cancer.



                                                  -2-
       The lump in Plaintiff’s neck continued to grow. In January 2018, Plaintiff again saw Dr.

Stamps about the lump. Dr. Stamps noticed at that time that Plaintiff’s left tonsil was more

pronounced. In February 2018, Dr. Stamps ordered a computed tomography (“CT”) scan for

Plaintiff. In March 2018, Dr. Stamps ordered an excisional biopsy that occurred the following

month. By the time the biopsy took place, Plaintiff’s lump had grown to seven inches in size. A

direct laryngoscopy and biopsy “showed metastatic moderately differentiated squamous cell

carcinoma, meaning the cancer in [Plaintiff]’s neck was spreading.” Plaintiff was informed that

the mass was inoperable.

       After the diagnosis, it took over a month for Corizon to approve chemotherapy treatment

for Plaintiff, which eventually started in June 2018. However, by June 2019, the chemotherapy

was found ineffective and discontinued. Plaintiff was recently told he has approximately six

months to live.

       Plaintiff alleges Defendants were deliberately indifferent to his serious medical needs by

intentionally denying or delaying his access to appropriate medical treatment in violation of the

Eighth Amendment. Plaintiff asserts that when he first reported the lump in his throat, instead of

the FNA and ultrasound, the appropriate course of treatment should have been “a [CT] scan, a

direct laryngoscopy, or an excisional biopsy of the lump” due to his history of throat cancer.

Plaintiff states that Defendants chose the FNA because it is a “far less expensive” medical

procedure. In addition, Plaintiff asserts that his excisional biopsy was delayed over a month so

that Defendants could “locate a doctor who would perform the biopsy in the[ doctor’s] office under

local anesthesia.” According to Plaintiff, Corizon “makes it known to [its] doctors to choose less

expensive treatments without regard for the most effective treatment.”

       Generally, Plaintiff alleges that Defendants’ inadequate response to and delay of treatment

of his health complaints – especially in light of his medical history – detrimentally affected his



                                              -3-
health and resulted in a terminal throat cancer prognosis. For his claim against Dr. Stamps,

Plaintiff alleges she was deliberately indifferent to Plaintiff’s serious medical needs by refusing to

treat Plaintiff to the best of her ability in an effort “to save money.” Specifically, Plaintiff alleges

that, in addition to delaying treatment, Dr. Stamps knew of Plaintiff’s throat cancer history, knew

or should have known “that an FNA is not as reliable as an excisional biopsy,” and “elected to

order the less expensive, but less effective FNA to save money for Corizon.” With respect to his

claim against Corizon, Plaintiff alleges Corizon’s “policies and procedures seek to force doctors

to recommend less expensive procedures to save money.” Plaintiff seeks compensatory and

punitive damages, along with attorneys’ fees and costs, from both Defendants.

                                              Discussion

        The Eighth Amendment’s prohibition on cruel and unusual punishment protects a prisoner

from deliberate indifference to the prisoner’s serious medical needs. Estelle v. Gamble, 429 U.S.

97, 104 (1976). Therefore, “[d]eliberate indifference to a prisoner’s serious illness or injury states

a cause of action” under Section 1983. Id. at 105. Importantly, allegations of mere negligence in

giving or failing to supply medical treatment will not suffice under § 1983. Id. at 106. Nor will a

prisoner’s “mere disagreement with treatment decisions” support a claim of deliberate indifference

to a prisoner’s serious medical needs. Jones v. Minnesota Dep’t of Corr., 512 F.3d 478, 482 (8th

Cir. 2008) (internal quotation marks and citation omitted).

        To establish a claim of deliberate indifference to a prisoner’s serious medical needs under

§ 1983, a plaintiff “must demonstrate (1) that [he] suffered objectively serious medical needs and

(2) that the prison officials actually knew of but deliberately disregarded those needs.” Dulany v.

Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997). A “serious medical need” is “one that has been

diagnosed by a physician requiring treatment, or one that is so obvious that even a layperson would

easily recognize the necessity for a doctor’s attention.” Holden v. Hirner, 663 F.3d 336, 342 (8th



                                                 -4-
Cir. 2011) (internal quotation marks and citation omitted). A prisoner may show a defendant acted

with deliberate indifference by showing the defendant engaged in intentional delay in or denial of

the prisoner’s access to medical care. Estelle, 429 U.S. at 104-05. When a prisoner claims a delay

in treatment violates his constitutional rights, the objective severity of the deprivation is measured

“by reference to the effect of the delay in treatment.” Jackson v. Riebold, 815 F.3d 1114, 1119

(8th Cir. 2016) (emphasis in original) (internal quotation marks omitted) (quoting Laughlin v.

Schriro, 430 F.3d 927, 929 (8th Cir. 2005)).

       Importantly, a defendant’s “[l]iability under § 1983 requires a causal link to, and direct

responsibility for, the deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir.

1990). According to Plaintiff’s allegations, Dr. Stamps had knowledge of Plaintiff’s history of

cancer when Plaintiff presented with a small knot on his throat. Despite this history, Dr. Stamps

allegedly chose to treat Plaintiff’s medical problems with less expensive medical procedures and

to delay treatment at times to save money, resulting in a terminal prognosis.

       With respect to Plaintiff’s claim against Corizon, it is well established that a private

corporation acting under color of state law will only be held liable under § 1983 when “its own

unconstitutional policies” inflict actionable injury. Sanders v. Sears, Roebuck & Co., 984 F.2d

972, 975-76 (8th Cir. 1993). Under § 1983, a private corporation acting under color of state law

is not liable for the actions of its employee based on a respondeat superior theory of liability. Id.

at 976. Rather, to state a claim against Corizon, Plaintiff must allege that a policy or custom of

Corizon inflicted injury actionable under § 1983. Id. (citing Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 690 (1978)). A “policy” for purposes of § 1983 is “a deliberate choice of a guiding

principle or procedure made by an official with authority.” Mettler v. Whitledge, 165 F.3d 1197,

1204 (8th Cir. 1999). Plaintiff alleges that Corizon has a policy of cost-saving measures that have

delayed and/or denied him access to adequate medical care, resulting in a terminal prognosis.



                                                -5-
       Accepting Plaintiff’s allegations as true for purposes of the initial review under Section

1915(e)(2), Plaintiff’s § 1983 claim against both Defendants is facially plausible. See, e.g., Burke

v. North Dakota Dep’t of Corr. and Rehab., 294 F.3d 1043, 1044 (8th Cir. 2002) (per curiam)

(finding that, for purposes of § 1915, a prisoner stated a claim against a corporate medical services

provider for a state department of corrections when the prisoner alleged, in relevant part, that the

provider’s “treatment protocol . . . [was] damaging his health in violation of his Eighth Amendment

rights”); Allard v. Baldwin, M.D., 779 F.3d 768, 772 (8th Cir. 2015) (noting “a doctor’s decision

to take an easier and less efficacious course of treatment” may constitute deliberate indifference).

Therefore, the Clerk shall issue process on Plaintiff’s second amended complaint against both

Defendants.

       Accordingly, after careful consideration,

       IT IS HEREBY ORDERED that, pursuant to the service agreement the Court maintains

with Corizon, the Clerk of Court shall issue process or cause process to issue upon the second

amended complaint with respect to Plaintiff’s § 1983 claim that Defendants Dr. Ruane Stamps and

Corizon Health Care acted with deliberate indifference to Plaintiff’s serious medical needs in

violation of the Eighth Amendment.




                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE

Dated this 4th day of October, 2019




                                                -6-
